UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1306


LINDA M. BENNETT, Executrix for the Estate of Elizabeth H.
Maynard and on behalf of herself and others similarly
situated,

                Plaintiff - Appellant,

          v.

OFFICE   OF  FEDERAL  EMPLOYEE’S  GROUP  LIFE INSURANCE;
METROPOLITAN LIFE INSURANCE COMPANY; OFFICE OF PERSONNEL
MANAGEMENT,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:14-cv-00137-JAB-JLW)


Submitted:   October 28, 2016             Decided:   March 28, 2017


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed   in  part,   vacated   in  part,   and     remanded   with
instructions by unpublished per curiam opinion.


Linda M. Bennett, Appellant Pro Se.      Elizabeth J. Bondurant,
WOMBLE CARLYLE SANDRIDGE & RICE, PLLC, Atlanta, Georgia;
Katherine Thompson Lange, WOMBLE CARLYLE SANDRIDGE & RICE, PLLC,
Charlotte, North Carolina; Joan Brodish Childs, Assistant United
States Attorney, Greensboro, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Linda       M.   Bennett       filed   a     complaint    in    her   capacity    as

Executrix of the Estate of Elizabeth H. Maynard and on behalf of

herself    and    others      similarly       situated.        Bennett     appeals    the

district    court’s      orders       adopting      the     recommendations      of   the

magistrate judge and dismissing her claims against the Office of

Personnel Management (“OPM”) as barred by sovereign immunity and

dismissing    as      moot    her    claims       against    the    Metropolitan      Life

Insurance Company (“MetLife”). 1                  We affirm the district court’s

order     dismissing         OPM,    vacate       the     district     court’s     order

dismissing as moot the claims against MetLife, and remand this

case for further proceedings.

                                             I.

     Before deciding whether the doctrines of sovereign immunity

and mootness apply in this case, we must first determine the

nature of Bennett’s claims.                 While Bennett’s complaint asserted

various causes of action against Defendants arising out of their

handling of Bennett’s claim for life insurance benefits under

Maynard’s policy, Defendants contend that Bennett may only raise

a claim under the Federal Employees’ Group Life Insurance Act

     1 Bennett also named the Office of Federal Employee’s Group
Life Insurance (“OFEGLI”) as a defendant.     Because OFEGLI is
part of MetLife, we refer to both OFEGLI and MetLife simply as
MetLife. We refer to OPM, OFEGLI, and MetLife, collectively, as
Defendants.



                                              3
(“FEGLIA”), 5 U.S.C.A. §§ 8701 to 8716 (West 2007 & Supp. 2016).

We agree.

      FEGLIA provides that

      [t]he provisions of any contract under [FEGLIA] which
      relate to the nature or extent of coverage or benefits
      (including payments with respect to benefits) shall
      supersede and preempt any law of any State or
      political subdivision thereof, . . . which relates to
      group life insurance to the extent that the law . . .
      is inconsistent with the contractual provisions.

5 U.S.C.A. § 8709(d)(1).          In interpreting a similar preemption

provision in the Employee Retirement and Income Security Act of

1974 (“ERISA”), 29 U.S.C. § 1144(a) (2012), 2 we have concluded

that ERISA preempts a state law claim when the “claim may fairly

be    viewed   as     an    alternative       means   of    recovering     benefits

allegedly due under ERISA.”             Gresham v. Lumbermen’s Mut. Cas.

Co., 404 F.3d 253, 258 (4th Cir. 2005).                    Similarly, the Second

Circuit has found a claim was not preempted by FEGLIA when it

did    “not    seek    to    function     as    an    alternative       enforcement

mechanism to obtain benefits under a FEGLIA policy.”                      Devlin v.

United States, 352 F.3d 525, 544 (2d Cir. 2003).

      Applying      these     principles,       although      Bennett     expressed

dissatisfaction with Defendants’ handling of her claim, all of

her claims related to Maynard’s insurance policy.                       Absent this


      2ERISA preempts “any and all State laws insofar as they
. . . relate to any employee benefit plan.”         29 U.S.C.
§ 1144(a).



                                          4
policy, Bennett would have no right to enforce any claims of

unfair    dealing,         bad   faith,    negligence,         or    fraud.          Moreover,

Bennett expressly sought benefits under the policy and further

contends that MetLife has improperly paid another beneficiary.

Thus, we conclude Bennett’s claims arise solely under FEGLIA.

                                            II.

       We review a district court’s dismissal of an action for

lack of subject matter jurisdiction de novo.                          Pornomo v. United

States, 814 F.3d 681, 687 (4th Cir. 2016).                          “The district courts

of the United States have original jurisdiction . . . of a civil

action or claim against the United States founded on [FEGLIA].”

5 U.S.C.A. § 8715.           Our sister Courts of Appeals have found that

this     provision         constitutes      a       limited     waiver         of    sovereign

immunity.     See, e.g., Lewis v. Merit Sys. Prot. Bd., 301 F.3d

1352, 1354 (Fed. Cir. 2002); Metro. Life Ins. Co. v. Atkins, 225

F.3d 510, 513 (5th Cir. 2000); Barnes v. United States, 307 F.2d

655, 657-58 (D.C. Cir. 1962).

       We agree with the magistrate judge and the district court

that the United States has not waived its sovereign immunity

with   respect        to   Bennett’s      claims      against       OPM.       Those    claims

center on Bennett’s allegation that Maynard’s beneficiary forms

were invalid because of undue influence.                            “Neither FEGLIA nor

the    related    administrative          regulations         impose       a   duty    on   the

Government       to    review      designation         of     beneficiary           forms   for

                                                5
fraud.”     Argent v. Office of Pers. Mgmt., No. 96 Civ. 2516, 1997

WL 473975, at *4 (S.D.N.Y. Aug. 20, 1997).                      Rather, OPM’s duties

under FEGLIA are limited to “maintain[ing] the designation of

beneficiary forms turned over to its care.”                       Atkins, 225 F.3d at

514.      Therefore, we affirm the district court’s dismissal of

OPM.

       Turning to the district court’s order dismissing MetLife,

“[a] case becomes moot when the issues presented are no longer

live or the parties lack a legally cognizable interest in the

outcome.”      Williams v. Ozmint, 716 F.3d 801, 809 (4th Cir. 2013)

(internal quotation marks omitted).                     When a case or controversy

ceases to exist, thereby mooting the litigation, the federal

court no longer possesses jurisdiction to proceed.                            Id.        “The

requisite personal interest that must exist at the commencement

of the litigation . . . must continue throughout its existence

. . . .”       Arizonans for Official English v. Arizona, 520 U.S.

43, 68 n.22 (1997) (internal quotation marks omitted).

       Here,   the    district         court    found    that     MetLife’s    offer       of

settlement, which included tendering a check for the benefits

Bennett asserted she was due, mooted Bennett’s claims.                           However,

in   Campbell-Ewald         Co.   v.    Gomez,     136    S.    Ct.    663   (2016),      the

Supreme    Court     held    that      “an     unaccepted      offer    to   satisfy      the

named plaintiff’s individual claim [is insufficient] to render a

case   moot    when   the     complaint         seeks    relief    on   behalf      of    the

                                               6
plaintiff and a class of persons similarly situated.”                                       Id. at

666.    We note that the magistrate judge did not have the benefit

of Campbell-Ewald when recommending dismissal as moot of the

claims against MetLife.             In light of Campbell-Ewald, we conclude

that Bennett’s claims are not moot.                            However, we conclude that

the district court did not err in dismissing Bennett’s class

claims because Bennett failed to comply with M.D.N.C.R. Civ. P.

23.l(b).      See United States ex rel. Drakeford v. Tuomey, 792

F.3d   364,    375    (4th       Cir.   2015)        (“[W]e      may    affirm       a    district

court’s ruling on any ground apparent in the record.”).

                                            III.

       Accordingly, we affirm the district court’s order adopting

the magistrate judge’s recommendation and dismissing OPM, vacate

the    district      court’s       order     adopting           the     magistrate          judge’s

recommendation        and        dismissing          as    moot       the     claims        against

MetLife,      and     remand       to      the       district          court        for     further

proceedings     and       with    instructions            to    dismiss      Bennett’s        class

claims with prejudice.              By this disposition, we express no view

on the merits of Bennett’s individual claims or whether future

developments        may    moot    Bennett’s          claims      against       MetLife.         We

dispense      with    oral        argument       because          the       facts     and     legal




                                                 7
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                      AFFIRMED IN PART,
                                                   VACATED IN PART, AND
                                             REMANDED WITH INSTRUCTIONS




                                   8